Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 13 are objected to because of the following informalities:
In claim 4, lines 1-2, the claimed limitation “the network connection” should be changed to “the at least one network connection” to correspond with the at least one network connection set forth in claim 1, line 6.
Similarly, claim 13, lines 1-2, recites “the network connection” should be changed to “the at least one network connection”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite the limitation “a standardized communication protocol”. It is unclear which standards are meant. The term "standardized communication protocol" is not defined by the claim, the specification does not provide which protocols are considered as standard protocols. For examining purposes, Examiner is interpreting “standardized communication protocol” to be all protocols belong to a certain standard.
Claims 3 and 12 recite the limitation “a global aeronautical distress and safety system”. It is unclear which features should be included in the system. The global aeronautical distress and safety system is not defined by the claim or the specification. For examining purposes, Examiner is interpreting “global aeronautical distress and safety system” to be an ordinary safety system which could be any warning or even physical reinforcement to increase safety of an object.
Other dependent claims are rejected as being dependent on the rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basir et al (US 2005/0080533).
As per claim 20, Basir teaches a system, comprising:
an enclosure (casing for ECU 30, Fig. 2) configured to be coupled to a seat support structure (seat 12, Fig. 1);
a system controller (30, Fig. 2) disposed within the enclosure (casing for ECU 30, Fig. 2);
at least one of a biometric sensor (24, Fig. 2), a physiological sensor (26, Fig. 2), or a situational data sensor (20, 22, 28, Fig. 2); and
an artificial intelligence engine (Fig. 2) communicatively coupled to or embedded within the system controller (30, Fig. 2, the system controller (30) includes circuitry and/or logic for the artificial intelligence engine is considered to be embedded in the artificial intelligence engine), the artificial intelligence engine configured to determine a passenger status based on data received from the at least one of the biometric sensor (24), the physiological sensor (26), or the situational data sensor (20, 22, 28) and further configured to generate one or more communication signals based on the data (para 0011: The ECU 30 generates information about the passenger and seat assembly 12 based upon the processing and analysis, such as passenger presence, weight, position, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over Basir et al (US 2005/0080533) in view of Ljubuncic et al (US 2016/0378112).
As per claim 1, Basir teaches a universal passenger seat system (10, Fig. 1), comprising:
an enclosure (casing for ECU 30, Fig. 2) configured to be coupled to a seat support structure (seat 12, Fig. 1);
a system controller (30, Fig. 2) disposed within the enclosure (casing for ECU 30, Fig. 2);
a physical connection interface (Fig. 2) for coupling the system controller (ECU 30, Fig. 2) with seating hardware (seat pan via weight sensor 28, Fig. 2), at least one peripheral device (e.g. driver’s interface instrument, not presented), and at least one network connection (sensor network data bus, Fig. 2);
at least one of a biometric sensor (24, Fig. 2), a physiological sensor (26, Fig. 2), or a situational data sensor (20, 22, 28, Fig. 2); and
an artificial intelligence engine (Fig. 2) communicatively coupled to or embedded within the system controller (30, Fig. 2, the system controller (30) includes circuitry and/or logic for the artificial intelligence engine is considered to be embedded in the artificial intelligence engine), the artificial intelligence engine configured to determine a passenger status based on data received from the at least one of the biometric sensor (24), the physiological sensor (26), or the situational data sensor (20, 22, 28) and further configured to generate one or more communication signals based on the data (para 0011: The ECU 30 generates information about the passenger and seat assembly 12 based upon the processing and analysis, such as passenger presence, weight, position, etc.), wherein the one or more communication signals include at least one of a control signal for the seating hardware, an information signal for the at least one peripheral device (para 0014: produce the appropriate reports and alerts), or a status signal for transmission via the at least one network connection (diagnostics in para 0016). 
Basir does not explicitly teach the physical connection interface comprising a standardized communication protocol. However, Ljubuncic teaches the connection interface employing a standardized communication protocol (para 0026: The network interface 118 may be equipped with conventional network connectivity, such as, for example, Ethernet (IEEE 802.3), Token Ring (IEEE 802.5), Fiber Distributed Datalink Interface (FDDI), or Asynchronous Transfer Mode (ATM)). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Basir and Ljubuncic to teach utilizing a standardized communication protocol for the exchange of information between devices because it is merely applying a known technique (utilizing a standardized communication protocol) to known products (connection interface) ready for improvement to yield predictable results (allowing communication with one another). MPEP 2143(1).

As per claim 3, Basir teaches comprising a global aeronautical distress and safety system communicatively coupled to or embedded within the system controller, wherein the artificial intelligence engine is configured to generate one or more communication signals based on information collected by the global aeronautical distress and safety system when the data received from the at least one of the biometric sensor, the physiological sensor, or the situational data sensor indicates at least a threshold distress level (Abstract: For example, the central processor may record and/or transmit the number of passengers, seat belt safety restraint systems, such as airbags, associated with that vehicle seat, should be deployed in the event of a collision).

As per claim 4, Ljubuncic teaches wherein the network connection comprises at least one of an internet connection, an on-board network connection, a mesh network connection, a neural network system connection, or a cloud computing system connection (para 0026: The network interface 118 is configured to receive occupant data from sources external to and near the vehicle 100. The network interface 118 may be equipped with conventional network connectivity, such as, for example, Ethernet (IEEE 802.3), Token Ring (IEEE 802.5), Fiber Distributed Datalink Interface (FDDI), or Asynchronous Transfer Mode (ATM)).

As per claim 5, Basir teaches an actuation control hardware coupled to or embedded within the system controller, wherein the actuation control hardware is configured to generate the control signal for the seating hardware (para 0016: The centralized sensor network processor 16 also determines whether safety restraints, such as an airbag 38 (one shown), should be activated in the event of a crash based upon the presence or absence of a passenger in the associated vehicle seat. The centralized sensor network processor 16 determines the force with which to deploy the airbag in the event of a crash based upon crash severity and based upon whether the 

As per claim 6, Ljubuncic teaches wherein the artificial intelligence engine is configured to access a passenger profile and determine the passenger status at least partially based on the passenger profile (para 0038, 0042, 0055).

As per claim 7, Basir teaches a location determining component communicatively coupled to the system controller, wherein the artificial intelligence engine is configured to determine the passenger status at least partially based on positioning signals detected by the location determining component (para 0010, 0014).

As per claim 8, Ljubuncic teaches determining the passenger status at least partially based on a passenger identity detected by the biometric sensor (para 0043, 0049).

As per claim 9, Basir teaches determining the passenger status at least partially based on a passenger vital status detected by the physiological sensor (para 0010, 0014).

Basir teaches determining the passenger status at least partially based on a passenger activity level detected by the situational data sensor (para 0010, 0014). 

As per claim 11, the claim discloses similar features as of claim 1, and is rejected based on the same rationales of claim 1. Basir further teaches a passenger seat comprising a lower body support member disposed upon the seat support structure; an upper body support member adjacent to the lower body support member; and a seat support structure coupled to at least one of the lower body support member or the upper body support member (Fig. 1).

As per claim 12-19, the claims disclose similar features as of claims 1 and 3-10, and are rejected based on the same basis as claims 1 and 3-10.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Basir et al (US 2005/0080533) in view of Ljubuncic et al (US 2016/0378112) and Todasco (US 2018/0099630).
As per claim 2, Basir in view of Ljubuncic does not explicitly teach wherein the physical connection interface further comprises a plurality of communication protocols other than the standardized communication protocol. However, Todasco teaches a physical connection interface comprises a plurality of communication protocols (para 0029: the communication interface 118 may include a wireless local area network 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KIM T NGUYEN/Primary Examiner, Art Unit 2454